ln(

UNITED STATES DISTRICT CQURT MAR _ 8 2014
FoR THE DISTRICT 0F C0LUMB1A clerk u_s Dismct and
Bankruptcy Courts

)
DAvID RoBrNsoN, JR., )
)
Plainriff, )

) _

v. ) Civil Action No. l 4 v A`
)
UNITED sTATEs sMALL BUsINEss )
ADMINISTRATIoN, er az., )
)
Defendants. )
)
MEM0RAN1)UM oP1N1oN

This matter is before the Court on Plaintiff’ s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

According to plaintiff, Borrego Springs Bank denied his loan application upon its
conclusion that plaintiff was ineligible to participate in a loan program under the auspices of the
Small Business Administration. Compl. 11 2(). In plaintiffs view, this action not only violated
rights protected under the First, Fifth and Fourteenth Amendments to the United States
Constitution, see id. 1111 23-25, but also amounted to a conspiracy to deprive him of constitutional

rights, see ia'. 11 26.1

l Plaintiff’ s reliance on 18 U.S.C. §§ 241 and 242, see Compl. 11 26, is misplaced, as there is no
private right of action under these criminal statutes. See, e.g., P0pe v. Thornburgh, 978 F.2d 744
(D.C. Cir. l992) (per curiam); McCray v. Holder, No. l0-0()26, 2010 WL 55300, at *l (D.D.C.
Jan. 6, 2010), cyj"d, 391 F. App’x 887 (D.C. Cir. 20l0) (per curiam).

Under the doctrine of resjudicata, a prior judgment on the merits of a claim bars a
plaintiff from relitigating the same claim. See I.A.M. Nat'l Pension Funa’ v. Indus. Gear Mfg.
C0., 723 F.2d 944, 949 (D.C. Cir. l983) (noting that res judicata “forecloses all that which might
have been litigated previously"). "[W]here res judicata applies, it bars relitigation not only as to
all matters which were determined in the previous litigation, but also as to all matters that might
have been determined." Natuml Res. Def Council, Inc. v. Thomas, 838 F.2d l224, 1252 (D.C.
Cir. l988) (citation omitted); see Allen v. McCurry, 449 U.S. 90, 94 (l980). ln evaluating a
cause of action for res judicata purposes, it is the factual nucleus that gives rise to a plaintiffs
claim, not the legal theory on which the claim rests, that determines whether the claim may
proceed. Page v. Unz'ted Staz‘es, 729 F.2d 8l8, 820 (D.C. Cir. l984). As plaintiff notes, Compl.
11 31, a prior civil action challenged the same denial of his loan application, and that action was
dismissed because the complaint failed to state a claim under 42 U.S.C. § 1983 upon which relief
could be granted. See Robinson v. U.S. Small Business Aa’min., No. 13-0863, 2013 WL 4574935
(D.D.C. June 10, 2013). Plaintiff cannot avoid application of the doctrine by presenting new
legal theories for recovery.

The Court concludes that plaintiffs claims are barred under the doctrine of resjudicata,

and, accordingly, the complaint will be dismissed. An Order accompanies this Memorandum

&>\

. 77 m q U{ United States District Judge

Opinion.